DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant has claimed divisional priority to application 16/579,998, now Patent No. 10,679,268, which was filed 09/24/2019. 

Information Disclosure Statement
No IDS has been submitted. 

Status of Claims
Applicant’s amended claims, filed 2/18/2021, have been entered. Claims 1-3, 5-7, 9-12, 14-16, and 18 have been amended. Claims 4 and 13 have been cancelled. Claim 19 is new. Claims 1-3, 5-12, and 14-19 are currently pending in this application and claims 1-3, 5-12, and 14-19 have been examined.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 19 recites the limitation “computer-readable media” in line 3. It is unclear if the “computer-readable media” of line 3 is the same as or different from the “computer-readable media” recited in line 1. For purposes of compact prosecution, Examiner will interpret the limitation of line 3 as “the computer-readable media”. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5-12, and 14-19 are rejected under 35 USC § 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-3, 5-12, and 14-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. In the instant case, claims 1-3 and 5-9 are directed to processes, claims 10-12 and 14-18 are directed to systems, and claim 19 is directed to a manufacture (see MPEP 2106.03). Claims 1, 10, and 19 are parallel in nature, therefore, the analysis will use claim 10 as a representative claim. 
While the claims fall within statutory categories, under revised step 2A, Prong 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as the “2019 PEG”, the claimed invention of claim 10 (representative) recites the abstract idea of “generating client appreciation and customer care gift sets limited to a gift transaction value and generating an order based on a selection from the gift set and delivery details”. 
Specifically, claim 10 (representative) recites “… receiving, by a third-party transaction… a selection of a gift transaction value; extracting, by the third-party transaction… customer recipient data from a [stored] contact list…, the customer recipient data including name and email addresses or electronic accounts of a plurality of customer recipients; generating, by the third-party transaction…, a… gift set for the plurality of customer recipients, the… gift set including product assortments that are limited to the gift transaction value, and the… gift set comprising a data template of the product assortments saved for subsequent use; transmitting, by the third-party… the… gift set… in messages to the… addresses or… accounts of the plurality of customer recipients,… to redeem the… gift set… 
Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the guidance. When considering the 2019 PEG, the claims recite an abstract idea. For example, representative claim 10 recites the abstract idea of “generating client appreciation and customer care gift sets limited to a gift transaction value and generating an order based on a selection from the gift set and delivery details”, as noted above.  These concepts are considered to be certain methods of organizing human activity. Certain methods of organizing human activity are defined by the 2019 PEG as including “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)”. In this case, the abstract ideas recited in claims 1, 10, and 19 are certain methods of organizing human activity because the systems/methods/manufacture generate client appreciation and customer care gift sets limited to a received gift transaction value and generate an order based on a selection from the gift set and delivery details. Generating client appreciation and customer care gift sets based on received information and generating an order based on a selection from the gift set is a commercial or legal interaction because it is an advertising, marketing or sales activities or behaviors. Thus, claims 1, 10, and 19 recite abstract ideas.
a processor, a memory having executable instructions, a database, email addresses, electronic accounts, a virtual gift, client devices, a website, a link configured to redeem the virtual gift set by directing client devices that access the link to a website, a third-party transaction server, non-transitory computer-readable media comprising program code, and a programmable processor. Although the claims recite these additional elements, the additional elements merely amount to no more than an instruction to apply the abstract idea on a computer, or merely uses the computer as a tool to perform the abstract idea. These additional elements are described at a high level of generality in the Application’s specification and merely describes the individual elements in generic terms (see at least Fig. 1 and paragraphs [0039]-[0050]). These descriptions demonstrate that the claimed additional elements are described at a high level of generality in the Application’s specification, are merely described in generic terms, and amount to no more than an instruction to apply the abstract idea using a generic computer or merely using a computer as a tool to perform the abstract idea. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, claims 1, 10, and 19 do not recite additional elements that integrate the judicial exception into a practical application of that exception.
  Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). As discussed above with respect to integration of the abstract idea into a practical application, the 
Dependent claim(s) 2, 5-9, 11, and 14-18 do not aid in the eligibility of independent claims 1 and 10 as they merely act to provide further embellishments of the abstract idea recited in claims 1 and 10. Accordingly, claim(s) 2, 5-9, 11, and 14-18 is/are ineligible.
Dependent claim(s) 3 and 12 further recite the additional element(s) of customer relationship manager software. Although reciting these additional elements, the additional elements do not integrate the judicial exception into a practical application of that judicial exception because they merely amount to no more than an instruction to apply the abstract idea using a generic computer or merely use a computer as a tool to perform the abstract idea and/or they do no more than generally link the use of the judicial exception to a particular technological environment or field of use. Additionally, the additional elements do not amount to significantly more than the abstract idea because the additional element(s) individually and in combination are merely being used to apply the abstract idea to a technological environment and do not add meaningful limitations to the abstract ideas beyond generally linking the process to a particular technological environment, that is, implementation via computers/software (see MPEP 2106.05 (I)(A) and 2106.05(f)). Therefore, the additional elements alone 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 6, 8, 9, 10, 12, 14, 15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Rodell (US 2014/0372251 A1) in view of Poisson (US 2013/0073421 A1 [previously recited]).

Regarding claim 10, Rodell discloses a method, in a communication environment including a third-party transaction server, for generating client appreciation and customer care gifts (abstract; ¶¶0038-0041), the method comprising: 
	receiving, by the third-party transaction server, a selection of a gift transaction value (Figs. 1-2; ¶0018 [The gift giver then inputs 105 gift criteria into the website. In some embodiments, the input criteria may simply be a price point]); 
	extracting, by the third-party transaction server, customer recipient data from a contact list Fig. 1; (¶0045 [the web-based gifting solution may be adapted to access a gift giver's address book] in view of ¶0014 and ¶0024), the customer recipient data including names and email addresses or electronic accounts of a plurality of customer recipients (¶0014 [contact information (preferably including a name and email address) for the recipient] in view of ¶0024 and ¶0045 [utilized to send gifts to multiple 
	generating, by the third-party transaction server, a virtual gift set for the plurality of customer recipients, the virtual gift set including product assortments that are limited to the gift transaction value (Figs. 1-3; ¶0019 [the website creates 107 a modified website (and associated URL) upon which are displayed all of the gifts from the gift gallery that meet the criteria input by the gift giver], ¶0023 [Selection of a price level in the price level field 205 launches a browsable gift gallery 209 of the gifts corresponding to that price level]), and the virtual gift set comprising a data template of the product assortments saved for subsequent use (¶0015 and ¶¶0036-0037 [theme is comparable to a data template]); 
	transmitting, by the third-party transaction server, the virtual gift set as a link in messages to the email address or electronic accounts of the plurality of customer recipients, the link configured to redeem the virtual gift set by directing a client device that access the link to a website (Figs. 1, 10-16; ¶¶0019-0020, ¶¶0028-0035); 
	presenting, by the third-party transaction server, the virtual gift set to the client devices via the website (Figs. 1, 10-16; ¶¶0019-0020, ¶¶0028-0035); 
	receiving, by the third party transaction server, selection from the virtual gift set, the selection received from the client devices via the website (Figs. 1, 12-13; ¶¶0020-0021, ¶0030); 
	requesting or confirming, by the third party transaction server, delivery details using the customer recipient data to redeem the virtual gift set based on the selection from the virtual gift set (Figs. 1, 13; ¶0021, ¶0031 in view of ¶0014, ¶0024, and ¶0045); and
	generating, by the third-party transaction server, an order based on the selection from the virtual gift set and the delivery details (Fig. 16; ¶0034). 

comprising a processor and a memory. Additionally, while Rodell discloses accessing a gift giver’s address book for customer recipient data (¶0045 in view of ¶0014), Rodell does not explicitly disclose the customer recipient data is stored in a database. In the field of gift giving (abstract) Poisson teaches a communication environment including a third-party transaction server comprising a processor and a memory, for generating client appreciation and customer care gifts (Figs. 1-2A; abstract, ¶0014, ¶¶0017-0022, ¶0035) and teaches wherein customer recipient data is stored in a database (¶0023, ¶0027 [Gift recipient profiles 204 include information regarding users who are intended gift recipients for whom custom catalogs of gifts were created by gift givers. In some embodiments, gift recipient profiles 204 are implemented using one or more databases to store tables of information], and ¶0030). It would have been obvious to one of ordinary skill in the art at the time of filing to modify the gift system implemented on a website, application, or client as taught by Rodell with the processor, memory, and database as taught by Poisson. One of ordinary skill in the art at the time of filing would have been motivated to modify Rodell in order for customer devices which include processors and memory to communicate over a network with a server which includes processors and memory and a database (Figs. 1-2A; ¶¶0018-0020). 

Regarding claim 12, Rodell in view of Poisson teaches the method of claim 10, Rodell further discloses loading the customer recipient data from customer relationship manager software (¶0045 [access a gift giver’s address book is comparable to customer relationship manager software] in view of ¶0005).  

Regarding claim 14, Rodell in view of Poisson teaches the method of claim 10, Rodell further discloses wherein the selection from the virtual gift set includes a selection selected from the group consisting of: size, color, shape, configuration, and style (¶0046). 

Regarding claim 15, Rodell in view of Poisson teaches the method of claim 10, Rodell further discloses wherein the selection from the virtual gift set includes a swap for a different product (¶0015, ¶0020). 

Regarding claim 17, Rodell in view of Poisson teaches the method of claim 10. Rodell does not explicitly disclose further comprising generating a service feedback of product preferences. However, Poisson further teaches generating a service feedback of product preferences (¶0033). It would have been obvious to one of ordinary skill in the art at the time of filing to modify the gift system as taught by Rodell with the feedback of product preferences as taught by Poisson. One of ordinary skill in the art at the time of filing would have been motivated to modify Rodell in order to learn and adapt to actual selections made by gift recipients from generated custom gift catalogs (¶0033).

Regarding claim 18, Rodell in view of Poisson teaches the method of claim 10, Rodell further discloses transmitting the link to the plurality of customer recipients via at least one of email, text message, and social network communications (Figs. 1, 10-16; ¶¶0019-0020, ¶¶0028-0035).

Regarding claims 1 and 19, the claims discloses substantially the same limitations, as claim 10, except claim 1 is directed to a system and claim 19 is directed to a manufacture, while claim 10 is directed to a process. The added element of a memory “having executable instructions stored thereon that when 

Regarding claims 3, 5, 6, 8, and 9, the claims disclose substantially the same limitations, as claims 12, 14, 15, 17, and 18, except claims 3, 5, 6, 8, and 9 are directed to systems while claims 12, 14, 15, 17, and 18 are directed to processes. All limitations as recited have been analyzed and rejected with respect to claims 12, 14, 15, 17, and 18, and do not introduce any additional narrowing of the scopes of the claims as analyzed. Therefore, claims 3, 5, 6, 8, and 9 are rejected for the same rational over the prior art cited in claims 12, 14, 15, 17, and 18. 



Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Rodell in view of Poisson and Smith (US 2010/0299228 A1 [previously recited]).

Regarding claim 11, Rodell in view of Poisson teaches the method of claim 10. While Rodell further discloses charging the gift transaction value to an account (Fig. 8; ¶¶0026-0027), Rodell in view of Poisson does not explicitly teach charging the gift transaction value to an account based on the selection from the virtual gift set. In the field of gifting where a recipient makes the gift selections (abstract), Smith teaches charging the gift transaction value to an account based on receipt of the selection from the gift options (Figs. 6 and 15; ¶¶0103-0104 in view of ¶0013, ¶0095, ¶¶0100-0101, ¶0117, ¶¶0161-0162). It would have been obvious to one of ordinary skill in the art at the time of filing to modify the payment as taught by Rodell in view of Poisson with the payment after the recipient selection as taught by Smith. One of ordinary skill in the art at the time of filing would have been motivated to expand the method of Rodell in view of Poisson in order to allow gift recipients to have flexibility in selecting items that are meaningful, useful, and enjoyable to them, while still adhering to constraints, such as costs, prescribed by the gift giver (¶0006).   

Regarding claim 2, the claims disclose substantially the same limitations, as claim 11, except claim 2 is directed to a system while claim 11 is directed to a process. All limitations as recited have been analyzed and rejected with respect to claim 11, and do not introduce any additional narrowing of the scopes of the claims as analyzed. Therefore, claim 2 is rejected for the same rational over the prior art cited in claim 11. 


Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Rodell in view of Poisson and Begg (US 2014/0279282 A1).

Regarding claim 16, Rodell in view of Poisson teaches the method of claim 10. While Rodell discloses a recipient choosing their selection (Figs. 1, 12-13; ¶0015, ¶¶0020-0021, ¶0030), Rodell in view of Poisson does not explicitly teach regifting the virtual gift set to another recipient based on an instruction from a given one of the plurality of customer recipients. In the field of gift services (abstract), Begg teaches a gift recipient can select to take the gift, exchange the gift, or choose the “regift” option in which the original intended recipient has the opportunity to designate another recipient (Fig. 3; ¶0058). It would have been obvious to one of ordinary skill in the art at the time of filing to modify the gift selection as taught by Rodell in view of Poisson with the regifting selection as taught by Begg. One of ordinary skill in the art at the time of filing would have been motivated to expand the method of Rodell in view of Poisson in order to designate another recipient for the gift (¶0058).   

Regarding claim 7, the claims disclose substantially the same limitations, as claim 16, except claim 7 is directed to a system while claim 16 is directed to a process. All limitations as recited have been analyzed and rejected with respect to claim 16, and do not introduce any additional narrowing of the scopes of the claims as analyzed. Therefore, claim 7 is rejected for the same rational over the prior art cited in claim 16. 


Response to Arguments
	Applicant’s arguments filed 2/18/21, with respect to the 35 USC §101 rejections have been fully considered but they are not persuasive. Applicant argues the amended claims overcome the 35 USC §101 rejections under the Step 2A, Prong Two step of the 2019 PEG since claims 1 and 10 improve specific computing technologies and impose meaningful limits on any recited judicial exception, specifically, that the claimed amendments improve the operation client management software (or customer relationship management software (CRM)) by the integration of electronic gift giving campaigns with the client management software’s customer data platform and communication channels. Examiner respectfully disagrees. As an initial matter, Examiner notes neither claims 1 or 10 recite the features upon which applicant relies (i.e., improving the operation client management software (or customer relationship management (CRM) technology by the integration of electronic giving campaigns with the client management software’s customer data platform and communication channels) are not explicitly recited in rejected claim(s) 1 or 10. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). However, even if the claims recited client management software (or customer relationship management (CRM) technology as claimed in claims 3 and 12, the instant claims in view of the specification would not be eligible under Step 2A Prong Two. The specification should disclose sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement, and the claim itself must reflect the improvement in technology (see MPEP 2106.04(a)(I)). The courts have indicated that merely using a computer to perform an abstract idea and mere automation of manual processes is not sufficient to show an improvement in computer-functionality (see MPEP 2106.05(a)(I)). Furthermore, Applicant’s Specification explains that the additional claim elements of a processor, a memory having executable instructions, a database, email addresses, electronic accounts, a virtual gift, client devices, a website, a link configured to redeem the virtual gift set by directing client devices that access the link to a website, a third-party transaction server, non-transitory computer-readable media comprising program code, and a programmable processor are conventional hardware processors and software that control the processor as to manage and coordinate actives (see the conventional computers recited in at least Fig. 1 and paragraphs [0039]-[0050]). These descriptions demonstrate that the claimed additional elements are described at a high level of generality in the Application’s specification, are merely described in generic terms, and amount to no more than an instruction to apply the abstract idea using a generic computer or merely using a computer as a tool to perform the abstract idea. Finally, it is noted that receiving or transmitting data over a network, e.g., using the Internet to gather data is considered to be well-understood, routine, and conventional computer functions (see MPEP 2106.05), "claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not provide an inventive concept (see MPEP 2106.05), and claims reciting new abstract ideas for which there is no prior art (i.e., an “inventive concept” or novelty) is not the test for patent eligibility (see MPEP 2106.05). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly Examiner maintains claims 1-19 do not recite additional elements that integrate the judicial exception into a practical application of that exception. 
Applicant’s arguments filed 2/18/21, with respect to the 35 USC §102 and 35 USC §103 rejections have been fully considered but are moot in view of the new 35 USC §103 rejections applied to applicant’s amended claims. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY B SMITH whose telephone number is (571)272-0519.  The examiner can normally be reached on Monday - Friday 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


LINDSEY B. SMITH
Examiner
Art Unit 3625



/LINDSEY B SMITH/Examiner, Art Unit 3625                                                                                                                                                                                                        
/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625